









CUMMINS INC. DEFERRED COMPENSATION PLAN


































Amended and Restated as of January 1, 2014
with amendments through July 2014








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I RESTATEMENT AND PURPOSE    1
Section 1.01
History and Restatement    1

Section 1.02
Application of Restatement    1

Section 1.03
Purpose    1

Section 1.04
Grantor Trust    1

ARTICLE II DEFINITIONS AND INTERPRETATION    1
Section 2.01
Definitions    1

Section 2.02
Rules of Interpretation    6

ARTICLE III PARTICIPATION    6
ARTICLE IV DEFERRAL AND DISTRIBUTION ELECTIONS    6
Section 4.01
Deferral of Compensation    6

Section 4.02
Initial Deferral Election    7

Section 4.03
Annual Deferral Elections    7

Section 4.04
Elections to Defer Longer-Term Performance Plan Payouts    7

Section 4.05
Election of Form and Timing of Payment    7

Section 4.06
Election Changes    8

Section 4.07
Special Transition Period Elections    8

ARTICLE V PARTICIPANT ACCOUNTS    8
Section 5.01
Establishment of Accounts    8

Section 5.02
Crediting of Deferrals    8

Section 5.03
Crediting of RSP True Up Matching Credits    8

Section 5.04
Investment Options    9

Section 5.05
Crediting of Earnings    9

Section 5.06
Charge for Distributions    9

ARTICLE VI DISTRIBUTION OF ACCOUNTS    9
Section 6.01
Distribution on Designated Benefit Commencement Date    9

Section 6.02
Distribution Upon Termination of Employment for Reasons other than
Retirement    9

Section 6.03
Distribution Upon Death    10

Section 6.04
Distribution on Account of Unforeseeable Emergency    10

Section 6.05
Distribution on Account of Change of Control    10

Section 6.06
Delay in Payment for Specified Employees    10

Section 6.07
Designating a Beneficiary    10

ARTICLE VII ADMINISTRATION OF PLAN    11

- i -





--------------------------------------------------------------------------------




Section 7.01
Powers and Responsibilities of the Administrator    11

Section 7.02
Indemnification    12

Section 7.03
Claims and Claims Review Procedure    12

ARTICLE VIII AMENDMENT AND TERMINATION    13
ARTICLE IX MISCELLANEOUS    13
Section 9.01
Obligations of Employer    13

Section 9.02
Employment Rights    14

Section 9.03
Non-Alienation    14

Section 9.04
Tax Withholding    14

Section 9.05
Other Plans    14

Section 9.06
Liability of Affiliated Employers    14




- ii -





--------------------------------------------------------------------------------




ARTICLE I
RESTATEMENT AND PURPOSE
Section 1.01    History and Restatement. Cummins Inc. established the Cummins
Engine Company, Inc. 1994 Deferred Compensation Plan ("Plan"), effective
February 1, 1994, and it has amended and/or restated the Plan on several
occasions since that time. The Company restated the Plan effective January 1,
2008 to comply with the requirements of the final regulations under Code Section
409A and to change the name of the Plan to the Cummins Inc. Deferred
Compensation Plan (the “2008 Restatement”), and restated the Plan again
effective as of October 15, 2012. By this restatement, which is generally
effective as of January 1, 2014, the Company amends the Plan to incorporate
certain changes to the terms of the Plan.
Section 1.02    Application of Restatement. The 2008 Restatement applied,
effective January 1, 2008, to all amounts deferred or vested under the Plan
after 2004 and any earnings credited with respect to such amounts. Neither the
2008 Restatement nor this restatement apply to any amount deferred and vested as
of December 31, 2004, or any earnings credited under the Plan with respect to
such amounts (together, "Grandfathered Amounts"), and Grandfathered Amounts
shall continue to be governed by the terms and conditions of the Plan without
regard to the 2008 Restatement or this restatement; provided, however, the
person or persons entitled to receive any remaining portion of a Participant's
Accounts after his death shall be determined pursuant to this restatement,
provided that the Participant's death occurs after 2004.
Section 1.03    Purpose. The Plan is intended to constitute an unfunded plan
maintained by the Employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Sections 201, 301, and 401 of ERISA.
Section 1.04    Grantor Trust. The Company has established a grantor trust to
hold assets for the provision of certain benefits under the Plan as well as
other employee benefits. Assets of the Trust are subject to the claims of the
Employer's general creditors, and no Participant shall have any interest in any
assets of the Trust or an Employer other than as a general creditor of the
Employer.
ARTICLE II    
DEFINITIONS AND INTERPRETATION
Section 2.01    Definitions. When the first letter of a word or the words in a
phrase are capitalized herein, the word or phrase shall have the meaning
specified below:
(a)    "Account" means the bookkeeping account established to reflect a
Participant's interest under the Plan attributable to amounts deferred pursuant
a specific deferral election and related RSP true up matching credits under
Section 5.03. The Administrator shall maintain a separate Account with respect
to amounts deferred pursuant to all deferral elections made with respect to a
single year and any related RSP True Up Matching Credits. Where the context so
permits, the term "Account" means the amount credited to such bookkeeping
account.






--------------------------------------------------------------------------------




(b)    "Administrator" means the Company's Benefits Policy Committee or such
other person that the Board designates as Administrator. To the extent that the
Administrator delegates a duty or responsibility to an agent, the term
"Administrator" shall include such agent.
(c)    "Affiliated Employer" means (i) a member of a controlled group of
corporations (as defined in Code Section 414(b)) of which the Company is a
member or (ii) an unincorporated trade or business under common control (as
defined in Code Section 414(c)) with the Company.
(d)    "Affirmation of Domestic Partnership" means an Applicable Form for
affirming the relationship between a Participant and his Domestic Partner.
(e)    "Alternate Payee" has the meaning set out in ERISA Section 206(d)(3)(K).
(f)    "Applicable Form" means a form provided by the Administrator for making
an election or designation under the Plan. To the extent permitted by the
Administrator, an Applicable Form may be provided and/or an election or
designation made electronically.
(g)    "Beneficiary" means the person or persons entitled to receive a
Participant's remaining Accounts, if any, after his death. A Participant's
Beneficiary shall be determined as provided in Section 6.07.
(h)    "Benefit Claim" means a request or claim for a benefit under the Plan,
including a claim for greater benefits than have been paid.
(i)    "Benefit Commencement Date" means the date as of which distribution of an
Account begins or is paid, if payable as a lump sum, as determined under Section
6.01.
(j)    "Board" or "Board of Directors" means the Company's Board of Directors
or, where the context so permits, its designee.
(k)    "Change of Control" means the occurrence of any of the following:
(1)    there shall be consummated (A) any consolidation or merger of the Company
in which the Company is not the continuing or surviving corporation or pursuant
to which shares of the Company’s common stock would be converted in whole or in
part into cash or other securities or property, other than a merger of the
Company in which the holders of the Company’s common stock immediately before
the merger have substantially the same proportionate ownership of common stock
of the surviving corporation immediately after the merger, or (B) any sale,
lease, exchange, or transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company, or
(2)    the liquidation or dissolution of the Company, or
(3)    any ‘person’ (as such term is used in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (“Exchange Act”)), other than
the Company or a subsidiary thereof or any employee benefit plan sponsored by
the Company or a subsidiary thereof or a corporation owned, directly or
indirectly, by the shareholders of the

- 2 -





--------------------------------------------------------------------------------




Company in substantially the same proportions as their ownership of stock of the
Company, shall become the beneficial owners (within the meaning of Rule 13d-3
under the Exchange Act) of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing in special circumstances) having the
right to vote in the election of directors, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases, or otherwise, or
(4)    at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors shall cease for
any reason to constitute at least a majority thereof, unless the election or the
nomination for election by the Company’s stockholders of each new director
during such two-year period was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who were directors at the beginning of
such two-year period, or
(5)    any other event shall occur that would be required to be reported in
response to Item 6(e) (or any successor provision) of Schedule 14A or Regulation
14A promulgated under the Exchange Act.
Notwithstanding the preceding provisions, an event or series of events shall not
constitute a Change of Control with respect to a Participant unless the event or
series of events qualifies as a change in the ownership or effective control of
the corporation or in the ownership of a substantial portion of the assets of
the corporation within the meaning of Code Section 409A(a)(2)(A)(v).
(l)    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.
(m)    "Company" means Cummins Inc.
(n)    "Denial" or "Denied" means a denial, reduction, termination, or failure
to provide or make payment (in whole or in part) of a Plan benefit.
(o)    "Designated Benefit Commencement Date" means, with respect to an Account,
the date elected by an Eligible Employee for distribution (or commencing
distribution, if payable in installments) of the Account. Except as otherwise
provided in Section 4.06, a Participant's Designated Benefit Commencement Date
must be either (i) a specified Quarterly Distribution Date occurring at least
two years after the end of the calendar year for which the deferral is made or
(ii) a specified Quarterly Distribution Date occurring in the calendar quarter
after the Participant's Retirement or one of the next following three calendar
quarters.
(p)    "Designated Form" means, with respect to an Account, the form in which an
Eligible Employee has elected for the Account to be distributed. The "Designated
Form" must be either (i) a single lump sum payment or (ii) annual installments
beginning on the Designated Benefit Commencement Date and continuing over the
next following anniversaries of such date for a designated number of years, not
to exceed a total of 15 annual installments. Each installment shall consist of a
portion of the remaining Account, which shall be equal to (i) one divided by
(ii) one

- 3 -





--------------------------------------------------------------------------------




plus the number of installments remaining after the installment for which the
calculation is being made. If an Eligible Employee fails to elect the Designated
Form for an Account, the Designated Form for such Account shall be a single lump
sum payment.
(q)    "Domestic Partner" means a person of the same or opposite sex (i) with
whom the Participant has a single, dedicated relationship and has shared the
same permanent residence for at least six months, (ii) who is not married to
another person or part of another domestic partner relationship and is at least
age 18, (iii) who, with the Participant, is mutually responsible for the other's
welfare, (iv) who, with the Participant, intends for their relationship to be
permanent, (v) who is not so closely related to the Participant as to preclude
marriage under state law, and (vi) for whom there is an Affirmation of Domestic
Partnership on file with the Administrator. In determining whether the
requirements of clauses (i) through (v) of the preceding sentence have been
satisfied, the Administrator may rely on the Affirmation of Domestic Partner
filed with the Administrator.
(r)    "Domestic Relations Order" has the meaning specified in Code Section
414(p)(1)(B).
(s)    "Earnings Credit" means, with respect to an Account, the amount credited
to the Account pursuant to Section 5.05.
(t)    "Eligible Employee" means a common-law employee of the Employer who (i)
is paid on the Employer's United States payroll, (ii) has an annual base salary
payable by the Employer of at least $100,000 or such greater amount specified by
the Administrator before the calendar year in which such greater amount first
applies, (iii) is either (A) a citizen or legal permanent resident of the United
States or (B) holds one of the following types of United States' visas: F-1,
F-2, H-1B, H-2B, H-3, H-4, L-1, O-1, O-3, or TN, and (iv) has received written
notice from the Administrator that he is eligible to participate in the Plan;
provided that no employee of any North American distributorship acquired by the
Company in 2013 or subsequent years shall be an Eligible Employee until such
time as the distributorship has been integrated, as determined by the Company in
its sole discretion, into Cummins Inc.
(u)    "Employer" means the Company and all of its Affiliated Employers.
(v)    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
(w)    "Fund" means an Investment Fund.
(x)    "Grandfathered Amount" has the meaning specified in Section 1.02.
(y)    "Investment Fund" means one or more funds selected by the Administrator
pursuant to Section 5.04 to determine Earnings Credits.
(z)    "Longer-Term Performance Plan" means the Cummins Inc. Longer-Term
Performance Plan, the Cummins Inc. Senior Executive Longer-Term Performance
Plan, or the successor of either.

- 4 -





--------------------------------------------------------------------------------




(aa)    "Non-Grandfathered Amount" means an amount deferred under the Plan that
is not a Grandfathered Amount.
(bb)    "Participant" means an Eligible Employee who has elected to make
deferrals under the Plan on an Applicable Form and whose Accounts have not been
fully distributed.
(cc)    "Plan" means the "Cummins Inc. Deferred Compensation Plan" as set out in
this document, as amended from time to time.
(dd)    "Quarterly Distribution Date" means March 15, June 15, September 15, or
December 15.
(ee)    "Retire" or "Retirement" refers to Termination of Employment after (i)
reaching age 55 and completing at least five years of employment with the
Affiliated Employers or (ii) completing 30 years of employment with the
Affiliated Employers.
(ff)    "RSP True Up Matching Credit" means an amount credited to a
Participant's Account pursuant to Section 5.03.
(gg)    "Specified Employee" means, with respect to the 12-month period
beginning on the Specified Employee Effective Date, an individual who, (i)
during any part of the 12-month period ending on the Specified Employee
Identification Date, is in salary grade 99 or compensation class 6, or (ii) is a
specified employee within the meaning of Code Section 409A(a)(2)(B)(i) and the
guidance thereunder.
(hh)    "Specified Employee Effective Date" means, in the case of an Employee
who Terminates Employment before December 31, 2009, the April 1 next following
the Specified Employee Identification Date, and, in the case of an Employee who
Terminates Employment after December 31, 2009, the January 1 next following the
Specified Employee Identification Date.
(ii)    "Specified Employee Identification Date" means December 31.
(jj)    "Spouse" means, as of a Participant's Benefit Commencement Date, (i) the
person to whom the Participant is married in accordance with applicable law of
the jurisdiction in which the Participant resides, or (ii) in the case of an
Participant not described in clause (i), the Participant's Domestic Partner.
(kk)    "Terminates Employment," "Termination of Employment," or any variation
thereof means a separation from service within the meaning of Code Section
409A(a)(2)(A)(i).
(ll)    "Trust" means the grantor trust established by the Company to hold
assets for the provision of certain benefits under the Plan as well as other
Employer benefits.
(mm)    "Unforeseeable Emergency" has the meaning given to such term by Code
Section 409A and the guidance thereunder. In general, the term means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant's spouse, the Participant’s beneficiary or a
dependent (as defined in Code Section 152(a)) of the Participant; loss

- 5 -





--------------------------------------------------------------------------------




of the Participant's property due to casualty; or other similar extraordinary
and unforeseeable circumstances arising from events beyond the control of the
Participant.
Section 2.02    Rules of Interpretation.
(a)    The Plan is intended to comply with (i) Code Section 409A and (ii) the
applicable provisions of ERISA, and it shall be interpreted and administered in
accordance with such intent. Except as provided in the preceding sentence or as
otherwise expressly provided herein, the Plan shall be construed, enforced, and
administered, and the validity thereof determined, in accordance with the
internal laws of the State of Indiana without regard to conflict of law
principles and the following provisions of this Section.
(b)    Words used herein in the masculine shall be construed to include the
feminine, where appropriate, and vice versa, and words used herein in the
singular or plural shall be construed to include the plural or singular, where
appropriate.
(c)    Headings and subheadings are used for convenience of reference only and
shall not affect the interpretation of any provision hereof.
(d)    If any provision of the Plan shall be held to violate the Code or ERISA
or be illegal or invalid for any other reason, that provision shall be deemed
null and void, but the invalidation of that provision shall not otherwise affect
the Plan.
(e)    Reference to any provision of the Code, ERISA, or other law shall be
deemed to include a reference to the successor of such provision.
ARTICLE III    
PARTICIPATION
The Administrator shall notify an individual of his eligibility to participate
in the Plan as soon as administratively feasible after it determines that the
individual has satisfied the requirements (other than notification) for
eligibility to participate. An individual shall become an Eligible Employee upon
receipt of the Administrator's notice. An Eligible Employee shall become a
Participant only after completing such forms and making such elections as the
Administrator may prescribe.
ARTICLE IV    
DEFERRAL AND DISTRIBUTION ELECTIONS
Section 4.01    Deferral of Compensation. An Eligible Employee may elect
pursuant to this Article IV to defer receipt of all or a portion, as specified
in the election, of his base salary, annual bonus, and/or Longer-Term
Performance Plan payments that would otherwise be paid to him in cash. All
elections pursuant to this Article IV shall be made by filing an Applicable Form
with the Administrator. Subject to the provisions of Section 4.06 and 4.07,
elections under this Article IV shall become irrevocable (i) in the case of
initial deferral elections pursuant to Section 4.03, when it is filed, or (ii)
in the case of deferral elections other than initial deferral elections, as

- 6 -





--------------------------------------------------------------------------------




of the last day of the applicable election period; provided, however, if the
Administrator grants a Participant's request for a distribution on account of an
Unforeseeable Emergency, it shall cancel the Participant's existing deferral
elections. Amounts deferred pursuant to a Participant's election shall be
withheld from his cash compensation and credited to his Account as provided in
Section 5.02. The Participant's Employer shall withhold employment and other
taxes with respect to the deferred amounts from the Participant's other
compensation, as required by law. If the Participant's other compensation is
insufficient for that purpose, the required amounts shall be withheld by the
Participant’s Employer from the amounts subject to the Participant’s deferral
election or the Participant shall reimburse the Employer for the required
withholding not withheld from the Participant's other compensation.
Section 4.02    Initial Deferral Election. An individual may make a deferral
election pursuant to this Section only within the enrollment period specified by
the Administrator, which shall end not later than 30 days after the individual
becomes an Eligible Employee (or, if earlier, within 30 days after the date on
which he becomes eligible to participate in any other plan of an Affiliated
Employer that is required to be aggregated with this Plan for purposes of Code
Section 409A). Pursuant to such election, an Eligible Employee may elect to
defer (i) part or all of his base salary for services performed after the date
on which his election is filed with the Administrator and/or (ii) part or all of
his annual bonus for services performed in months after the date on which his
election is filed with the Administrator. For purposes of clause (ii) of the
preceding sentence, the portion of an Eligible Employee's annual bonus for
services performed in months after the date on which his election is filed with
the Administrator shall be equal to the amount of his annual bonus multiplied by
a fraction, the numerator of which is the number of full months in the calendar
year occurring after the filing of the Eligible Employee's election and the
denominator of which is 12.
Section 4.03    Annual Deferral Elections. An Eligible Employee may elect to
defer part or all of his base salary and/or annual bonus for services performed
during a calendar year by filing an election during the enrollment period
established by the Administrator, which period shall end not later than December
31 of the preceding year.
Section 4.04    Elections to Defer Longer-Term Performance Plan Payouts. An
Eligible Employee may elect to defer part or all of his cash payouts under the
Longer-Term Performance Plan, provided that such election is made during the
enrollment period established by the Administrator, which period shall end not
later than 12 months before the end of the performance period, and such election
is otherwise permitted by Code Section 409A. Except as permitted by the
preceding provisions of this Section, an Eligible Employee's election to defer
part or all of his cash payouts under the Longer-Term Performance Plan must be
made before the beginning of the applicable performance period.
Section 4.05    Election of Form and Timing of Payment. At the time a
Participant makes a deferral election pursuant to Section 4.02, 4.03 or 4.04, he
shall also elect a Designated Benefit Commencement Date and Designated Form for
the Account to which amounts subject to the deferral are credited.

- 7 -





--------------------------------------------------------------------------------




Section 4.06    Election Changes. A Participant may, pursuant to this Section,
elect to change the Designated Distribution Date and/or Designated Form for an
Account, provided, however, that a Participant may make only one election
pursuant to this Section with respect to an Account. A Participant's election
change pursuant to this Section shall be not be valid until 12 months after it
is filed with the Administrator, and it shall be valid only if (i) it defers the
original Designated Distribution Date for at least five years, and (ii) if it
changes an election for payment at a specified time or pursuant to a specified
schedule, it is made at least 12 months before the prior Designated Distribution
Date. In addition, if the prior Designated Distribution Date is based on the
Participant’s Retirement date, the Participant's new Designated Distribution
Date must be precisely five years after the prior Designated Distribution Date.
Section 4.07    Special Transition Period Elections.
(a)    A Participant was permitted to elect during the election period
established by the Administrator (which shall begin no earlier than September 1,
2007, and end no later than December 31, 2007) to change his Designated Benefit
Commencement Date and/or Designated Form with respect to an Account, provided
that such election does not cause any amounts otherwise payable in another year
to be payable in 2007 or cause any amounts otherwise payable in 2007 to be paid
in a later year.
(b)    A Participant was permitted to elect during the election period
established by the Administrator (which shall begin and end in 2008) to change
his Designated Benefit Commencement Date and/or Designated Form with respect to
an Account, provided that such election does not cause any amounts otherwise
payable in another year to be payable in 2008 or cause any amounts otherwise
payable in 2008 to be paid in a later year.
ARTICLE V    
PARTICIPANT ACCOUNTS
Section 5.01    Establishment of Accounts. The Administrator shall establish a
separate Account to reflect each Participant's interest under the Plan with
respect to amounts deferred pursuant to all of the Participant's deferral
elections made with respect to a single year. The Administrator also shall
separately account for Grandfathered Amounts and Non-Grandfathered Amounts.
Section 5.02    Crediting of Deferrals. A Participant's deferrals shall be
credited to his appropriate Account as of the payroll date on which they are
withheld from his pay.
Section 5.03    Crediting of RSP True Up Matching Credits. As a result of a
Participant's deferrals under the Plan, he may not receive matching
contributions that he would have received under the Cummins Inc. and Affiliates
Retirement and Savings Plans ("RSP") in the absence of such election. In such a
case, to the extent determined by the Company, in its discretion, the
Participant's Account with respect to such deferrals may be credited with the
amount of such lost matching contributions and any earnings thereon deemed
appropriate by the Company. Such credited amounts shall be subject to the same
deferral elections otherwise in effect with respect to such Account.

- 8 -





--------------------------------------------------------------------------------




Section 5.04    Investment Options. The Administrator shall, from time to time,
specify the available Investment Funds, which the Administrator may
prospectively change or close to new investments in its discretion. Each
Participant shall elect one or more Investment Funds to which his existing
Accounts shall be allocated, in increments of 1%. Before 2008, a Participant may
change his investment election once each calendar year. After 2007, a
Participant may change his investment elections one time per month, and he may
make separate investment elections with respect to his existing Accounts and
future deferrals. The sole purpose of the Investment Funds is to measure
Earnings Credits to the Participant's Accounts, and there is no requirement that
amounts be invested in the Investment Funds.
Section 5.05    Crediting of Earnings. As of the end of each business day, the
Administrator shall credit each Participant's Accounts with an Earnings Credit
(which may be positive or negative) as provided in this Section. Except as the
Administrator otherwise determines, the Earnings Credit rate for that portion of
a Participant's Accounts allocated to a fixed income Investment Fund for any day
in a calendar quarter shall be based on the rate under such fixed income
investment on the last day of the preceding calendar quarter. The Earnings
Credit rate for that portion of a Participant's Accounts allocated to any
Investment Fund other than a fixed income Investment Fund shall be the rate of
investment earnings under such Investment Fund. Notwithstanding the preceding
provisions, no Earnings Credits shall be allocated with respect to a Payment
after the last business day immediately preceding that Payment (or such earlier
date preceding a Payment as reasonably designated by the Administrator). In
determining the Earnings Credits, the Administrator may adopt such procedures as
it deems appropriate, in its sole discretion.
Section 5.06    Charge for Distributions. Upon a distribution with respect to a
Participant, the Participant’s appropriate Accounts shall be reduced by the
amount of the distribution.
ARTICLE VI    
DISTRIBUTION OF ACCOUNTS
Section 6.01    Distribution on Designated Benefit Commencement Date. Except as
expressly provided in the following provisions of this Article, a Participant's
Accounts subject to a deferral election shall be distributed in their respective
Designated Forms, beginning as of their respective Designated Benefit
Commencement Dates. Amounts payable as of a date shall be paid on such date or
as soon as administratively feasible (and under no circumstances more than 30
days) thereafter. Notwithstanding the preceding provisions of this Section, if a
Participant's Account on his separation from service is less than $10,000, the
Designated Form for such Account shall be deemed to be a lump sum.
Section 6.02    Distribution Upon Termination of Employment for Reasons other
than Retirement. Notwithstanding Section 6.01, and subject to Section 6.06, if a
Participant Terminates Employment for a reason other than Retirement, his
remaining Account balances shall be paid to him (or his Beneficiary, if he is
deceased) in a single lump sum payment as of the Quarterly Distribution Date
occurring in the first calendar quarter beginning after his Termination of
Employment; provided, however this sentence shall not result in the deferral of
any amount otherwise payable under the Plan.

- 9 -





--------------------------------------------------------------------------------




Section 6.03    Distribution Upon Death. Notwithstanding Section 6.01, if a
Participant dies before the distribution of his entire Account balance, his
remaining Account balance shall be distributed to his Beneficiary in a single
lump sum payment as of the Quarterly Distribution Date occurring in the first
calendar quarter beginning after his death; provided, however, this sentence
shall not result in the deferral of any amount otherwise payable under the Plan;
and provided further that, if the Administrator does not receive notice of the
Participant’s death and distribution under this Section 6.01 therefore does not
occur at the time specified herein, no breach of the Plan shall be deemed to
have occurred.
Section 6.04    Distribution on Account of Unforeseeable Emergency.
Notwithstanding Section 6.01, if a Participant demonstrates to the satisfaction
of the Administrator that he has incurred an Unforeseeable Emergency, the amount
reasonably necessary to satisfy the emergency need (including any amounts
necessary to pay any income taxes or penalties reasonably anticipated to result
from the distribution), as determined by the Administrator, shall be distributed
to him as soon as administratively feasible after the Administrator’s decision;
provided that, in determining whether an Unforseeable Emergency has been
incurred and the amount reasonably necessary to satisfy the emergency need, the
Administrator shall take into consideration, among other things, all amounts
available to the Participant under the RSP (including by obtaining a loan under
the RSP). If the Administrator grants a request for withdrawal pursuant to this
Section, it shall prospectively cancel the Participant's existing deferral
elections, and it shall take into account the additional compensation that is
available as a result of the cancellation of those elections in determining the
amount reasonably necessary to satisfy the Participant's emergency need.
Section 6.05    Distribution on Account of Change of Control. Notwithstanding
Section 6.01, if a Change of Control occurs with respect to a Participant, the
Participant’s remaining Accounts shall be distributed to him in a single lump
sum payment on the date of such Change of Control or as soon as administratively
feasible (and not more than 30 days) thereafter; provided, however, this
sentence shall not result in the deferral of any amount otherwise payable under
the Plan.
Section 6.06    Delay in Payment for Specified Employees. Notwithstanding any
provision of this Plan to the contrary, to the extent required by Code Section
409A(a)(2)(B)(i), distributions to a Participant who is a Specified Employee on
account of his Termination of Employment for any reason other than death shall
be delayed until the earliest date permitted by such section. Payments delayed
pursuant to the preceding sentence shall be increased by deemed earnings, as
determined pursuant to Section 5.05, to the date on which such payments are
made.
Section 6.07    Designating a Beneficiary.
(a)    The Participant may designate a Beneficiary only by filing a completed
Applicable Form with the Administrator during his life. The Participant's proper
filing of a Beneficiary designation shall cancel all prior Beneficiary
designations. If the Participant does not designate a Beneficiary, or if all
properly designated Beneficiaries die before the Participant, then the
Participant’s Beneficiary shall be his Spouse, if living at the time of the
Participant’s death, or if his Spouse is not then living, the individual(s), if
any, named as the Participant’s beneficiary under his Employer-provided group
life insurance program, who are living at the time of the Participant’s death
or, if no such beneficiaries are then living, the Participant’s estate.

- 10 -





--------------------------------------------------------------------------------




(b)    Except to the extent the Participant’s Beneficiary is the individual
named as the Participant’s beneficiary under his Employer-provided group life
insurance program pursuant to the preceding paragraph and such program otherwise
provides, the following rules shall determine the apportionment of payments due
under the Plan among Beneficiaries in the event of the Participant’s death:
(1)
If any Beneficiary designated by the Participant as a “Direct Beneficiary” dies
before the Participant, his interest and the interest of his heirs in any
payments under the Plan shall terminate and the percentage share of the
remaining Beneficiaries designated as Direct Beneficiaries shall be increased on
a pro rata basis. If no such Beneficiary survives the Participant, then the
Participant’s entire interest in the Plan shall pass to any Beneficiary
designated as a “Contingent Beneficiary.”

(2)
If any Beneficiary designated by the Participant as a “Contingent Beneficiary”
dies before the Participant, his interest and the interest of his heirs in any
payments under the Plan shall terminate and the percentage share of the
remaining Beneficiaries designated as Contingent Beneficiaries shall be
increased on a pro rata basis.

(3)
If any Beneficiary dies after the Participant, but before payment is made to
such Beneficiary, then the payment shall be made to the Beneficiary’s estate.

ARTICLE VII    
ADMINISTRATION OF PLAN
Section 7.01    Powers and Responsibilities of the Administrator.
(a)    The Administrator shall have full responsibility and discretionary
authority to control and manage the operation and administration of the Plan.
The Administrator is authorized to accept service of legal process on behalf of
the Plan. To the fullest extent permitted by applicable law, any action taken by
the Administrator pursuant to a reasonable interpretation of the Plan shall be
binding and conclusive on all persons claiming benefits under the Plan, except
to the extent that a court of competent jurisdiction determines that such action
was arbitrary or capricious.
(b)    The Administrator's discretionary powers include, but are not limited to,
the following:
(1)    to interpret Plan documents, decide all questions of eligibility,
determine whether a Participant has Terminated Employment, determine the amount,
manner, and timing of distributions under the Plan, and resolve any claims for
benefits;
(2)    to prescribe procedures to be followed by a Participant, Beneficiary, or
other person applying for benefits;

- 11 -





--------------------------------------------------------------------------------




(3)    to appoint or employ persons to assist in the administration of the Plan
and any other agents as it deems advisable;
(4)    to adopt such rules as it deems necessary or appropriate; and
(5)    to maintain and keep adequate records concerning the Plan, including
sufficient records to determine each Participant's eligibility to participate
and his interest in the Plan, and its proceedings and acts in such form and
detail as it may decide.
Section 7.02    Indemnification. The Company shall indemnify and hold harmless
the Administrator, any person serving on a committee that serves as
Administrator, and any officer, employee, or director of an Employer to whom any
duty or power relating to the administration of the Plan has been properly
delegated from and against any cost, expense, or liability arising out of any
act or omission in connection with the Plan, unless arising out of such person's
own fraud or bad faith.
Section 7.03    Claims and Claims Review Procedure.
(a)    In general, distributions under the Plan will be made automatically as
provided in Article VI and no Benefit Claim will be necessary for a Participant
to receive distributions under the Plan. If a Participant or his designated
Beneficiary believes he is entitled to a benefit under the Plan that is not
provided, however, he may file a written Benefit Claim for payments under the
Plan with the Administrator provided such claim is filed within 90 days of the
date payments under the Plan are made or begin to be made, or the date the
Participant or his designated Beneficiary believes payments should have been
made, as applicable. All Benefit Claims must be made in accordance with
procedures established by the Administrator from time to time. A Benefit Claim
and any appeal thereof may be filed by the claimant or his authorized
representative.
(b)    The Administrator shall provide the claimant with written or electronic
notice of its approval or Denial of a properly filed Benefit Claim within 90
days after receiving the claim, unless special circumstances require an
extension of the decision period. If special circumstances require an extension
of the time for processing the claim, the initial 90-day period may be extended
for up to an additional 90 days. If an extension is required, the Administrator
shall provide written notice of the required extension before the end of the
initial 90-day period, which notice shall (i) specify the circumstances
requiring an extension and (ii) the date by which the Administrator expects to
make a decision.
(c)    If a Benefit Claim is Denied, the Administrator shall provide the
claimant with written or electronic notice containing (i) the specific reasons
for the Denial, (ii) references to the applicable Plan provisions on which the
Denial is based, (iii) a description of any additional material or information
needed and why such material or information is necessary, and (iv) a description
of the applicable review process and time limits.
(d)    A claimant may appeal the Denial of a Benefit Claim by filing a written
appeal with the Administrator within 60 days after receiving notice of the
Denial. The claimant's appeal shall

- 12 -





--------------------------------------------------------------------------------




be deemed filed on receipt by the Administrator. If a claimant does not file a
timely appeal, the Administrator's decision shall be deemed final, conclusive,
and binding on all persons.
(e)    The Administrator shall provide the claimant with written or electronic
notice of its decision on appeal within 60 days after receipt of the claimant's
appeal request, unless special circumstances require an extension of this time
period. If special circumstances require an extension of the time to process the
appeal, the processing period may be extended for up to an additional 60 days.
If an extension is required, the Administrator shall provide written notice of
the required extension to the claimant before the end of the original 60-day
period, which shall specify the circumstances requiring an extension and the
date by which the Administrator expects to make a decision. If the Benefit Claim
is Denied on appeal, the Administrator shall provide the claimant with written
or electronic notice containing a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the Benefit Claim, as well
as the specific reasons for the Denial on appeal and references to the
applicable Plan provisions on which the Denial is based. The Administrator's
decision on appeal shall be final, conclusive, and binding on all persons,
subject to the claimant's right to file a civil action pursuant to ERISA Section
502(a).
(f)    Notwithstanding the foregoing claims and appeals procedures, to avoid an
additional tax on payments that may be payable under the Plan, a claimant must
make a reasonable, good faith effort to collect any payment or benefit to which
the claimant believes he is entitled hereunder no later than 90 days after the
latest date upon which the payment could have been timely made pursuant to Code
Section 409A, and if not paid or provided, must take further enforcement
measures within 180 days after such latest date.
ARTICLE VIII    
AMENDMENT AND TERMINATION
The Plan shall continue in force with respect to any Participant until the
completion of any payments due hereunder. The Company may, however, at any time,
amend the Plan to provide that no additional benefits shall accrue with respect
to any Participant under the Plan following expiration of the Participant’s
irrevocable election; provided, however, that no such amendment shall (i)
deprive any Participant or Beneficiary of any benefit that accrued under the
Plan before the adoption of such amendment; (ii) result in an acceleration of
benefit payments in violation of Code Section 409A and the guidance thereunder,
or (iii) result in any other violation of Code Section 409A or the guidance
thereunder. The Company may also, at any time, amend the Plan retroactively or
otherwise, if and to the extent that it deems such action appropriate in light
of government regulations or other legal requirements.
ARTICLE IX    
MISCELLANEOUS
Section 9.01     Obligations of Employer. The Employer's only obligation
hereunder shall be a contractual obligation to make payments to Participants or
Beneficiaries entitled to benefits provided for herein when due, and only to the
extent that such payments are not made from the

- 13 -





--------------------------------------------------------------------------------




Trust. Nothing herein shall give a Participant, Beneficiary, or other person any
right to a specific asset of an Employer or the Trust, other than as a general
creditor of the Employer.
Section 9.02     Employment Rights. Nothing contained herein shall confer any
right on an Participant to be continued in the employ of any Employer or affect
the Participant's right to participate in and receive benefits under and in
accordance with any pension, profit-sharing, incentive compensation, or other
benefit plan or program of an Employer.
Section 9.03     Non-Alienation. Except as otherwise required by a Domestic
Relations Order, no right or interest of an Participant, Spouse, or other
Beneficiary under this Plan shall be subject to voluntary or involuntary
alienation, assignment, or transfer of any kind. Payments shall be made to an
Alternate Payee to the extent provided in a Domestic Relations Order. To the
extent permitted by Code Section 409A, payments pursuant to a Domestic Relations
Order may be made in a lump sum and before the Participant's earliest retirement
age (as defined by ERISA Section 206(d)(3)(E)(ii)).
Section 9.04     Tax Withholding. The Employer or Trustee may withhold from any
distribution hereunder amounts that the Employer or Trustee deems necessary to
satisfy federal, state, or local tax withholding requirements (or make other
arrangements satisfactory to the Employer or Trustee with regard to such taxes).
Section 9.05     Other Plans. Amounts and benefits paid under the Plan shall not
be considered compensation to the Participant for purposes of computing any
benefits to which he may be entitled under any other pension or retirement plan
maintained by an Employer.
Section 9.06     Liability of Affiliated Employers. If any payment to be made
under the Plan is to be made on account of an Participant who is or was employed
by an Affiliated Employer, the cost of such payment shall be borne in such
proportion as the Company and the Affiliated Employer agree.
This Restatement of Cummins Inc. Deferred Compensation Plan has been signed by
the Company's duly authorized officer, acting on behalf of the Company, on this
1st day of July, 2014.


CUMMINS INC.




By:     _/s/ Jill E. Cook    ________________
Name:     Jill E. Cook
Title:     Vice President — Human Resources















- 14 -





--------------------------------------------------------------------------------
























    

- 15 -



